Citation Nr: 0432313	
Decision Date: 12/07/04    Archive Date: 12/15/04

DOCKET NO.  98-199 41A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for a left wrist condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from October 1985 to July 
1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 1998 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan, that denied the veteran's claim of 
entitlement to a disability rating in excess of 10 percent 
for a left wrist condition.  The veteran disagreed with this 
decision in October 1998.  A statement of the case was issued 
to the veteran and his service representative in November 
1998.  The veteran perfected a timely appeal when he filed a 
substantive appeal (VA Form 9) in December 1998.  A 
supplemental statement of the case was issued to the veteran 
and his service representative in February 1999.  The veteran 
notified VA that he had moved to the jurisdiction of the RO 
in Pittsburgh, Pennsylvania, in March 2004.

By rating decision issued in July 2004, the RO granted 
service connection for left dorsal hand and ring/small finger 
metacarpophalangeal (MCP) joint pain, evaluating it as 10 
percent disabling effective June 11, 2004 (the date of VA 
treatment showing such symptoms), and awarded an increased 
rating of 20 percent for his left wrist condition, effective 
August 21, 1997 (the date of the veteran's increased rating 
claim).  The RO also assigned a temporary total disability 
rating to the veteran's service-connected left wrist 
condition from October 3, 2003, to January 1, 2004, based on 
surgical or other treatment necessitating convalescence, with 
a return to the 20 percent rating, thereafter. 


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO and the duty to notify has been satisfied.

2.  The veteran's left wrist condition is manifested by a 
limited range of motion, complaints of pain on range of 
motion testing, and no significant arthritic changes.




CONCLUSION OF LAW

The criteria for entitlement to a disability rating in excess 
of 20 percent for a left wrist condition have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.1, 4.7, 
4.40, 4.45, 4.71a, Diagnostic Code 5215-5010 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veteran's Claims Assistance Act

The Board observes that the Veterans Claims Assistance Act of 
2000 (hereinafter "the VCAA") and its implementing 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim, but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d)) (2003).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (hereinafter, the 
"Court") held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decision was made prior to November 9, 2000, the 
date the VCAA was enacted; therefore, the AOJ could not have 
complied with the timing requirement, as the statute had not 
yet been enacted.  In Pelegrini, the Court noted that, where 
the initial unfavorable decision was rendered prior to the 
enactment of the VCAA, the AOJ did not err in failing to 
comply with the timing requirements of the notice.  However, 
the Court did note that in such cases, the veteran would 
still be entitled to "VCAA content-complying notice" and 
proper subsequent VA process.  See Pelegrini, supra.

Here, in a letter dated in August 2003, the RO provided 
notice to the veteran regarding what information and evidence 
is needed to substantiate the claim for increase, as well as 
what information and evidence must be submitted by the 
veteran, what information and evidence will be obtained by 
VA, and the need for the veteran to advise VA of or to submit 
any further evidence that pertains to the claim.

The veteran and his representative also were provided with a 
copy of the appealed rating decision, a statement of the 
case, and a supplemental statement of the case.  These 
documents provided them with notice of the law and governing 
regulations, as well as the reasons for the determinations 
made regarding his claim.  By way of these documents, they 
also were specifically informed of the cumulative evidence 
already having been previously provided to VA or obtained by 
VA on the veteran's behalf.  Thus, the Board observes that 
all of the aforementioned correspondence informed the veteran 
of the evidence he was responsible for submitting and what 
evidence VA would obtain in order to substantiate his claim.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles 
v. Principi, 16 Vet. App. 370 (2002).

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).

Here, in accordance with Pelegrini, supra, the Board finds 
that the RO did not err with respect to the timing of the 
VCAA notice requirement, as the VCAA had not been enacted at 
the time of the decision on appeal.  Moreover, the notice 
provided to the appellant on August 25, 2003, was provided by 
the AOJ prior to the transfer and certification of the 
appellant's case to the Board in September 2004, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The claimant 
has been provided with every opportunity to submit evidence 
and argument in support of his claim and to respond to VA 
notices.  Therefore, to decide the appeal would not be 
prejudicial to the claimant.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's service medical records and post-service medical 
records, including VA and private medical records and 
examination reports.  Under the circumstances in this case, 
the veteran has received the notice and assistance 
contemplated by law and adjudication of the claim of 
entitlement to a disability rating in excess of 20 percent 
for a left wrist condition poses no risk of prejudice to the 
veteran.  See Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); and Bernard v. Brown, 4 Vet. App. 384 
(1993).

Factual Background

The Board notes that service connection for a left wrist 
condition was established by rating decision dated November 
1992.  The veteran's service medical records disclosed 
arthritis of the left wrist at his separation physical 
examination.  VA examinations revealed x-ray evidence of bony 
fragments in the left wrist and a diagnosis of left wrist 
instability with loss of range of motion in the left wrist.

The veteran filed a claim for an increased disability rating 
for his left wrist condition in August 1997.

On VA bones examination in January 1998, the veteran reported 
injuring his left wrist while playing basketball in a gym 
during service.  He complained of slight pain in the left 
wrist joint when picking up something heavy or when putting 
pressure on the left wrist.  It was noted that the veteran's 
left wrist problems did not affect his activities of daily 
living.  Physical examination of the veteran's left wrist 
revealed no gross deformity, stiffness, swelling, or joint 
tenderness.  Range of motion was 40 degrees of ulnar 
deviation, 20 degrees of radial deviation, 70 degrees of 
dorsiflexion, and to 75 degrees of plantar flexion, all with 
no complaints of pain on motion.  X-rays of the left wrist 
suggested old trauma to the lunate bone.  The diagnoses 
included a history of an old injury to the left wrist joint 
and residual pain from an old injury to the left wrist.

On VA outpatient treatment in July 1998, the veteran 
complained of discomfort around the left wrist on any 
movement of the hand, wrist, or arm.  He reported that he had 
fallen on the ice many years earlier and had landed on his 
left hand with his wrist outstretched, resulting in wrist 
pain which radiated occasionally into his forearm since that 
time.  Physical examination of the veteran revealed pain 
limited motion on the left wrist with all motions, and 
tenderness to palpation on the thenar eminence and dorsal and 
ventral aspects of the left wrist.  X-rays showed a widening 
of the distance between the scaphoid and lunate consistent 
with a scapholunate dissociation and small bony fragments 
consistent with an old trauma.  The radiologist's impression 
was post-traumatic changes in the wrist associated with 
findings consistent with scapholunate dissociation.  The 
examiner's impressions included tenosynovitis of the left 
wrist.

VA x-rays of the left wrist taken in November 1998 showed 
sclerotic areas involving the center of the right 
carponavicular bone probably related to previous old trauma, 
cystic degenerative changes involving the radial side of the 
capitate bone, an old healed fracture with deformity 
involving the radial side of the distal half of the left 
carponavicular bone, and an old avulsion fracture involving 
the distal epiphysis of the left radius.

In a statement received at the RO in December 1998 and 
accepted as the veteran's timely filed substantive appeal (VA 
Form 9), the veteran disputed the adequacy of his January 
1998 VA bones examination.

On VA outpatient treatment in January 1999, the veteran 
complained of left wrist pain that had begun 2 days earlier 
while he was at work.  Objective examination of the veteran 
revealed a full range of motion, no edema, mild tenderness at 
the left wrist, and no contusion.  The assessment was left 
wrist sprain.

On VA (fee-based) orthopedic examination in February 1999, 
the veteran complained of prominent pain and stiffness in the 
left wrist and hand and swelling and constant pain in the 
left wrist which had radiated in to the left thumb since 
service.  He reported injuring his left wrist in February 
1986 after falling 10 feet when he stepped into a hole during 
a march and also re-injured the left wrist in March 1986 
while playing volleyball.  Physical examination of the 
veteran's left wrist revealed dorsiflexion and palmar flexion 
to 35 degrees; supination and pronation to 70 degrees; radial 
deviation to 10 degrees; and ulnar deviation to 15 degrees.  
X-rays showed scapholunate dissociation and slight 
dorsiflexion of the lunate.  The diagnosis was scapholunate 
dissociation at the left wrist.

The veteran complained of increased left wrist pain to the 
point that any movement was very painful on VA outpatient 
treatment in November 2001.  He stated that he had 
experienced repetitive left wrist trauma due to his job.  
Physical examination of the veteran's left wrist revealed 
minimal edema, pain with full active and passive range of 
motion, no sensory deficits in the left hand, acute 
tenderness in the left wrist, and normal motor strength.  The 
impressions included left wrist status-post traumatic injury.

On VA (fee-based) examination in December 2001, the veteran 
reported a history of injuring his left wrist after falling 
approximately 9 feet.  He denied any further injury to the 
wrist.  He complained of constant left wrist pain, weakness, 
heat, redness, and instability on a daily basis, pain with 
range of motion, and very poor mobility.  The examiner stated 
that he had reviewed the veteran's claims file.  The veteran 
reported that he was unable to perform any lifting and also 
was unable to do his job working in a car factory "to any 
appreciable degree."  Physical examination of the veteran's 
left wrist revealed no obvious swelling when compared to the 
right wrist.  The veteran had extreme tenderness to palpation 
over the left wrist, and an inability to move his left wrist 
actively or passively very much without symptoms of severe 
pain.  Dorsiflexion and palmar flexion were 10 degrees, and 
radial deviation and ulnar deviation were 10 degrees.  He had 
a severely decreased grip strength.  There was no evidence of 
erythema, swelling, instability of the wrist, lack of 
sensation in each finger, incoordination, deformity, or 
atrophy.  X-rays showed no evidence of a left wrist fracture 
or lunate dislocation.  The examiner's impression was 
scapholunate instability secondary to an old fracture, with a 
note that the veteran had a very poor range of motion on 
active and passive testing.

Private x-rays of the veteran's left wrist taken in October 
2002 revealed no overt fracture, some minor arthritic changes 
at the radiocarpal articulation, and some soft tissue 
calcification at the radiocarpal articulation that might have 
been ligamentous and might have been related to the veteran's 
prior injury.

Private x-rays of the veteran's left wrist taken in May 2003 
revealed a very small bony density at the scapholunate joint 
space, which the radiologist suspected was probably related 
to a remote avulsion from the radial aspect of the lunate, 
mild to moderate degenerative narrowing of the radiocarpal 
joint space, and unremarkable soft tissues.  The 
radiologist's impression was suspected probable small remote 
avulsion from the lunate radial aspect seen at the 
scapholunate interval.

The veteran had left proximal row carpectomy surgery in 
October 2003.  At that time, it was noted that he had 
experienced progressive left wrist pain that had become quite 
severe and had limited his ability to perform his activities 
of daily living.  The pre-operative and post-operative 
diagnoses were left scapholunate advanced collapse wrist.

On follow-up post-surgical treatment later in October 2003, 
the veteran complained that his left wrist was still painful.  
Physical examination of the veteran revealed intact sensation 
and a well-healed wound.  On additional follow-up treatment 
in October 2003, the veteran complained of moderate left 
wrist pain.  X-rays showed well-maintained alignment in the 
left wrist.  The assessment was status-post left proximal row 
carpectomy.  

In a letter from a private physician dated in November 2003, 
it was noted that that the veteran was receiving post-
operative treatment for his proximal row carpectomy.  The 
veteran's left wrist would remain in a cast for a total of 8 
weeks from the date of surgery.  

On VA hand examination in June 2004, the veteran complained 
of constant chronic pain in his left hand and wrist, and 
periodic erythema, swelling, and warmth in the left wrist.  
He denied any wrist stiffness, numbness, or tingling.  He 
reported that he dropped things with his left hand and 
experienced flare-ups of left wrist pain.  He also stated 
that he was right-handed.  The VA examiner noted that he had 
reviewed the veteran's claims folder.  Physical examination 
of the veteran revealed that he was in mild to moderate 
distress.  He had pain on palpation around the left wrist and 
complaints of pain on range of motion, but no acute swelling 
or erythema.  

Passive left wrist palmar flexion was to 6 degrees to the 
point of pain and to 21 degrees maximally.  After 5 
repetitive motions, passive left palmar flexion was 6 degrees 
to the point of pain and 19 degrees maximally.  Active palmar 
flexion of the left wrist was to 15 degrees to the point of 
pain and to 27 degrees maximally.  After 5 repetitive 
motions, active palmar flexion was to 6 degrees to the point 
of pain and 15 degrees maximally.

Passive left wrist dorsiflexion was to 6 degrees to the point 
of pain and to 20 degrees maximally.  After 5 repetitive 
motions, passive dorsiflexion was 11 degrees to the point of 
pain and 20 degrees maximally.  Active dorsiflexion of the 
left wrist was to 7 degrees to the point of pain and to 13 
degrees maximally.  After 5 repetitive motions, active palmar 
flexion was to 6 degrees to the point of pain and 18 degrees 
maximally.  

Passive left wrist ulnar deviation was to 3 degrees to the 
point of pain and to 7 degrees maximally.  After 5 repetitive 
motions, passive ulnar deviation was 4 degrees to the point 
of pain and 10 degrees maximally.  Active ulnar deviation of 
the left wrist was to 3 degrees to the point of pain and to 5 
degrees maximally.  After 5 repetitive motions, active ulnar 
deviation was to 2 degrees to the point of pain and 4 degrees 
maximally.  

Finally, passive left wrist radial deviation was to 3 degrees 
to the point of pain and to 7 degrees maximally, and was the 
same after 5 repetitive motions.  Active radial deviation of 
the left wrist was to 6 degrees to the point of pain and to 6 
degrees maximally, and was the same after 5 repetitive 
motions.  

X-rays of the left wrist showed no apparent fracture, 
dislocation, or other acute bone pathology, some 
calcification of the soft tissues over the wrist at the 
radial side, no significant arthritic change in any of the 
joints, and a satisfactory alignment.  The diagnoses included 
a left wrist injury in 1986 with minute bony fragments 
between the scaphoid and lunate, as per x-rays noted in the 
veteran's claims folder with eventual diagnosis of left 
scapholunate advanced collapsed wrist, and status-post left 
proximal row carpectomy in 2003 with chronic residual pain.


Analysis

At the outset, the Board notes that disability evaluations 
are determined by the application of a schedule of ratings 
which is based on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2003).  
Separate diagnostic codes identify the various disabilities.  
The governing regulations provide that the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. § 4.7 (2003).  
Additionally, as in this case, a hyphenated Diagnostic Code 
may be used in order to more accurately describe the service-
connected disability based on its residuals.  38 C.F.R. 
§ 4.27 (2003).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. § 4.40 (2003).

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, including 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, deformity, or atrophy of disuse.  The 
wrist is considered a major joint.  38 C.F.R. § 4.45 (2003).

A request for an increased rating is to be reviewed in light 
of the entire relevant medical history.  See generally 38 
C.F.R. § 4.1 (2003); Payton  v. Derwinski, 1 Vet. App. 282, 
287 (1991).  Where entitlement to compensation already has 
been established and an increase in the disability rating is 
at issue, the Court has held that it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994); see also Powell v. West, 13 
Vet. App. 31, 35 (1999) (all relevant and adequate medical 
data of record that falls within the scope of the increased 
rating claim should be addressed).

Here, the veteran's left wrist condition is evaluated as 20 
percent disabling by analogy to 38 C.F.R. § 4.71a, Diagnostic 
Code 5215-5010 (2003).  Diagnostic Code 5215 provides a 
maximum evaluation of 10 percent for limitation of motion of 
the wrist where dorsiflexion is less than 15 degrees or 
palmar flexion is limited in line with the forearm.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5215 (2003).

Additionally, Diagnostic Code 5010 provides that arthritis 
due to trauma that is substantiated by x-ray findings is 
rated as degenerative arthritis.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2003).  Degenerative arthritis is 
evaluated under Diagnostic Code 5003 on the basis of 
limitation of motion for the specific joint or joints 
involved.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  When the limitation of motion of 
the specific joint or joints involved is non-compensable 
under the appropriate Diagnostic Codes, an evaluation of 
10 percent is applied for each major joint or group of minor 
joints affected by limitation of motion.  In the absence of 
limitation of motion, a 10 percent evaluation will be 
assigned where there is x-ray evidence of involvement of two 
or more major joints or two or more minor joint groups.  A 
20 percent evaluation will be assigned where there is x-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups and there are occasional 
incapacitating exacerbations.  The 10 and 20 percent 
evaluations based on x-ray evidence may not be combined with 
ratings based on limitation of motion.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2003).  

As the veteran already is receiving the maximum evaluation of 
20 percent disabling available under Diagnostic Code 5215-
5010 for his service-connected left wrist condition, the 
Board must consider other potentially applicable Diagnostic 
Codes.  In this regard, it is noted that a 30 percent 
evaluation is warranted for ankylosis of the wrist of the 
non-dominant upper extremity in any other position other than 
favorable under Diagnostic Code 5214.  A 40 percent 
evaluation is warranted for unfavorable ankylosis of the 
wrist of the non-dominant upper extremity.  Extremely 
unfavorable ankylosis will be rated as loss of use of the 
hand under Diagnostic Code 5125.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5214 (2003).

With any form of arthritis, painful motion is an important 
factor.  It is the intention of the rating schedule to 
recognize actually painful, unstable or mal-aligned joints, 
due to healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  A 
compensable evaluation under Diagnostic Code 5003 and 
38 C.F.R. § 4.59 (for painful motion) is in order where 
arthritis is established by x-ray findings and no actual 
limitation of motion of the affected joint is demonstrated.  
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Where 
compensable limitation of motion is demonstrated in the 
joint, the Lichtenfels rule is not applicable.

Taking into account the relevant evidence outlined above, the 
Board finds that the evidence does not support the veteran's 
claim of entitlement to a disability rating in excess of 20 
percent for a left wrist condition.  Specifically, the Board 
finds that the veteran is not entitled to an increased rating 
for his service-connected left wrist condition under any of 
the Diagnostic Codes discussed above.

A review of the objective medical evidence of record reveals 
no pain on range of motion testing and no x-ray evidence of 
arthritis on VA bones examination in January 1998.  X-rays 
taken in July and November 1998 showed increasing 
degenerative changes in the left wrist joints, and the VA 
examiner diagnosed tenosynovitis of the left wrist in July 
1998.  There also was mild to moderate limitation of motion 
in the veteran's left wrist on VA (fee-based) examination in 
February 1999.  The veteran's left wrist had a full range of 
motion on VA outpatient treatment in November 2001, although 
the VA examiner again diagnosed tenosynovitis of the left 
wrist based on pain during range of motion testing and acute 
tenderness in the left wrist.  One month later, on VA (fee-
based) examination in December 2001, the veteran was unable 
to move his left wrist without complaints of severe pain, 
although there was no evidence of erythema, swelling, 
instability, lack of sensation, incoordination, deformity, or 
atrophy.  There also was no evidence of fracture on x-rays of 
the left wrist.  The VA examiner concluded that the veteran 
had very poor range of motion, severe impairment on lifting, 
and severe left wrist weakness.  Additional x-rays taken in 
October 2002 and May 2003 showed left wrist arthritic changes 
and degenerative joint space narrowing in the left wrist 
joints.  Finally, the veteran's left wrist had severe 
limitation of motion due to pain at his most recent VA hand 
examination in June 2004, but no acute swelling or erythema.

The RO determined in July 2004 that, under Diagnostic Code 
5215-5010, these complaints and findings warrant a 20 percent 
evaluation for the left wrist.  See 38 C.F.R. § 4.71, 
Diagnostic Code 5215-5010 (2003).  However, none of the 
evidence establishes ankylosis of the left wrist to warrant 
consideration of a higher disability evaluation under 
Diagnostic Code 5214.  In fact, as noted above, the veteran 
specifically denied stiffness in his left wrist at his most 
recent VA examination in June 2004, and, although limited by 
pain, he was able to move his wrist.  Thus, the veteran is 
receiving the maximum evaluation assignable for limited 
motion of the wrist.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5010, 5215.

Additionally, as the RO separately rated complaints of finger 
pain and weakness, the complaints and findings relating to 
his finger pain and weakness are not for consideration with 
respect to his left wrist claim.  38 C.F.R. § 4.14. 

In reaching this decision, the Board has considered the issue 
of whether the veteran's service-connected left wrist 
condition presented an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of an extraschedular 
rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2003); 
Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996).  In this 
regard, the Board notes that the evidence does not show that 
the veteran's service-connected left wrist condition, in and 
of itself, interferes markedly with employment (i.e., beyond 
that contemplated in the assigned rating), warrants frequent 
periods of hospitalization, or otherwise renders impractical 
the application of the regular schedular standards.  

Specifically, the evidence does not establish that the 
veteran has required hospitalization for his left wrist 
condition.  Although the veteran did have surgery on his left 
wrist in October 2003, this is the only such procedure 
conducted on the left wrist during the pendency of this 
appeal.  Thus, it does not constitute frequent periods of 
hospitalization.  Moreover, the Board finds that the veteran 
was adequately compensated by the temporary total rating 
which was assigned pursuant to 38 C.F.R. § 4.30.

Additionally, there is no objective medical evidence showing 
that his left wrist condition markedly interferes with 
employment.  The Board notes that the veteran reported on his 
June 2004 VA examination that his left wrist pain prevents 
him from keeping a job because it limits his productivity, 
and that he had 54 temporary jobs in 4 years.  However, 
review of the evidence of record reveals the veteran is not a 
very reliable historian, as specifically noted by the VA 
examiner in January 1998, and as shown by his reporting 
multiple different versions of his in-service injury to 
different examiners.  More importantly, on a VA Form 21-8940 
dated in August 2003, the veteran reported working for two 
different temporary agencies from January to December 2000, 
and from January 2001 to February 2001.  He indicated no time 
lost from illness.  He reported no other employment on that 
form, but did note that he was enrolled in a technical 
institute from June 2003 to April 2004.  Employment 
information received in April 2004 noted the veteran worked 
for a company in April and May 2002, worked 40 hours per 
week, and left employment due to a hernia.  

Although the veteran clearly has left wrist impairment, the 
objective evidence does not establish that his left wrist 
condition, in and of itself, causes marked interference with 
employment.  The veteran has other nonservice-connected 
conditions such as a mood disorder, and has been seen for 
complaints of shoulder pain and back pain.  There is no 
competent medical evidence establishing that the veteran's 
left wrist disorder interferes with employment beyond the 
level contemplated by the evaluation assigned.  In that 
regard, the schedular ratings represent the average 
impairment in earning capacity resulting from disabilities in 
civil occupations.  The degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations.  38 C.F.R. § 4.1.  

Therefore, in the absence of competent medical evidence of 
such factors, the Board finds that the criteria for 
submission for consideration of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  
Accordingly, 38 C.F.R. § 3.321(b)(1) does not support 
assigning a disability rating in excess of 20 percent to the 
veteran's service-connected left wrist condition.

Finally, although the Board acknowledges the veteran's 
continuing complaints of pain in the left wrist, the current 
20 percent evaluation adequately compensates him for such 
complaints.  See DeLuca, supra.

For the reasons and bases discussed above, the Board finds 
that the evidence is against the veteran's claim of 
entitlement to a disability rating in excess of 20 percent 
for a left wrist condition.  38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. § 3.102 (2003).  In reaching the conclusions above, 
the Board has considered the applicability of the benefit of 
the doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claim, that doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  Thus, 
the appeal is denied.





ORDER

Entitlement to a disability rating in excess of 20 percent 
for a left wrist condition is denied.



	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



